Exhibit 10.2
EXCHANGE AGREEMENT
This Exchange Agreement (this “Agreement”), dated as of March 10, 2010, is
entered into by and between Safeguard Scientifics, Inc., a Pennsylvania
corporation (the “Company”), and each of the holders of the Old Debentures (as
defined below) set forth on each of Schedule 1, Schedule 2 and Schedule 3
hereto, severally and not jointly (collectively, the “Holders”).
BACKGROUND
A. On February 18, 2004, the Company issued senior debentures due 2024 and
convertible into shares of the Company’s common stock, par value $0.10 per share
(“Common Stock”), with an initial aggregate original principal amount of
$150 million and accruing interest at a rate of 2.625% per annum pursuant to
that certain Purchase Agreement, dated as of February 11, 2004, by and between
the Company and Wachovia Capital Markets, LLC (such debentures collectively, the
“Old Debentures”); such Old Debentures being in the form of beneficial interests
in a global note held by The Depository Trust Company (“DTC”).
B. The Holders are the lawful and beneficial owners of $12,737,000 in aggregate
principal amount of the Old Debentures (“Original Principal Amount”).
C. The Company desires to exchange certain of the Old Debentures for
newly-issued senior debentures due 2014 and convertible into shares of the
Company’s Common Stock in a form substantially similar to that attached hereto
as Exhibit A (the “New Debentures”) in accordance with the terms of Exchange
Agreements to be entered into between the Company and the holders of such Old
Debentures in a form substantially similar to this Agreement.
D. The New Debentures shall have terms substantially similar to the terms of the
Old Debentures, subject to certain exceptions, including, without limitation,
that such New Debentures shall accrue interest at a rate of 10.125% per annum
and the principal amount of such New Debentures shall be an amount equal to the
Original Principal Amount (the “Exchange Amount”). Accrued interest on the Old
Debentures through the day prior to the Closing Date (as defined below) shall be
paid in a one-time cash payment to each Holder. There shall be no minimum number
of holders of New Debentures.
E. The Holders wish to exchange each of their Old Debentures for New Debentures
on the terms and conditions described herein (the “Exchange”).
F. The Exchange is being made pursuant to Section 3(a)(9) of the Securities Act
of 1933, as amended (the “Securities Act”).

 

 



--------------------------------------------------------------------------------



 



AGREEMENT
In consideration of the premises and the mutual covenants and undertakings set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:
1. The Exchange.
(a) Exchange of Old Debentures. Subject to the satisfaction of the conditions
set forth in Article 4 and Article 5 hereof, each Holder shall transfer and
deliver its Old Debentures (or cause to be delivered) to U.S. Bank National
Association, as successor to Wachovia Bank, National Association, as trustee for
the Old Debentures, via electronic delivery in exchange for New Debentures in
the Exchange Amount in accordance with the terms hereof and the applicable
procedures of DTC. The Company shall furnish to the Holders the name of the
Company’s broker or other exchange agent who is a DTC participant and such
broker or exchange agent’s account number prior to the Closing Date in order to
effect such delivery.
(b) Issuance of New Debentures. The Company shall cause U.S. Bank National
Association, as trustee for the New Debentures, to credit each Holder’s DTC
account(s) as set forth in a direction substantially in the form of Schedule A
hereto, or such other DTC account as each such Holder may direct in writing at
least four business days before the Closing Date, with New Debentures in the
Exchange Amount against transfer and delivery to the Company of the Holders’ Old
Debentures in accordance with the terms of Article 1 hereof.
(c) Certain Acknowledgements of the Parties. Each of the Company and the Holders
hereby acknowledges that:
(i) the issuance of the New Debentures in the Exchange constitutes satisfaction
in full of any and all amounts (including, without limitation, principal,
interest and any other fees or amounts, subject to the payment by the Company of
all accrued interest on the Old Debentures through the day prior to the Closing
Date) owed by the Company to the Holders under the Holders’ Old Debentures; and
(ii) subject to the accuracy of the representations and warranties of the other
party in this Agreement, the New Debentures are being issued without
registration under the Securities Act in reliance upon Section 3(a)(9) thereof.
2. Closing. The consummation of the transactions contemplated by this Agreement
(the “Closing”) shall occur at 10:00 a.m. (New York City local time), or at such
other time as the parties agree upon, on March 30, 2010 or, if the conditions to
Closing set forth in Article 4 and Article 5 hereof (other than conditions that
by their terms can only be satisfied on the Closing Date) have not been
satisfied or waived by such date, then on the second business day after the last
of such conditions to Closing has been satisfied or waived by the party entitled
to waive the same or on any such other date as to which the parties mutually
agree in writing (the “Closing Date”).
3. Representations and Warranties.
(a) Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holders as follows:
(i) Organization; Authority. The Company is duly organized, validly existing and
in good standing under the laws of the Commonwealth of Pennsylvania and has all
requisite corporate power and authority to enter into this Agreement and to
carry out the transactions contemplated hereby and to perform its obligations
hereunder.

 

2



--------------------------------------------------------------------------------



 



(ii) No Conflicts. The execution, delivery and performance by the Company of
this Agreement and, at the Closing, the New Debentures, does not and shall not
(A) violate (1) any provision of law, order, rule or regulation applicable to
the Company or any of its subsidiaries, or (2) the articles of incorporation or
bylaws or the organizational documents of the Company or any of its
subsidiaries, or (B) conflict with, result in the breach of or constitute (with
due notice or lapse of time or both) a default under any material contractual
obligations to which the Company or any of its subsidiaries is a party.
(iii) Authorization; Binding Obligation. This Agreement and, at the Closing
Date, the New Debentures have been duly authorized, executed and delivered by
the Company, the indenture relating to the New Debentures (the “New Indenture”)
shall be duly and validly qualified under the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”), and, assuming the due execution and
delivery of this Agreement and the New Debentures by each Holder, this Agreement
and the New Debentures are legally valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as enforceability may be limited or affected by applicable bankruptcy,
insolvency, moratorium, reorganization or other laws of general application
relating to or affecting creditors’ rights generally.
(iv) Governmental Authorization. The execution, delivery and performance by the
Company of this Agreement and, at the Closing, the New Debentures, does not
contravene any existing filing with any governmental authority and does not and
shall not require any registration or filing with, the consent or approval of,
notice to, or any other action with respect to, any federal, state or other
governmental authority or regulatory body, except for (A) such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or Blue Sky laws in connection with the issuance of the
New Debentures, and (B) such other filings as may be necessary or required by
the Securities and Exchange Commission (the “SEC”).
(v) Representation by Counsel. The Company has been represented by counsel in
connection with the execution of this Agreement and the New Debentures and the
transactions contemplated hereby and thereby.
(vi) No Brokers. The Company has not engaged any broker, finder or other entity
that is entitled to any commission or other fee in connection with the Exchange
that does not meet all requirements of Section 3(a)(9) of the Securities Act.
(vii) Issuance of the New Debenture Shares. The shares of the Company’s Common
Stock issuable upon conversion of the New Debentures (“New Debenture Shares”)
are duly authorized and, upon issuance in accordance with the terms of this
Agreement and the New Debentures, will be duly and validly issued and free from
all taxes, liens and charges with respect to the issue thereof and the New
Debenture Shares shall be fully paid and nonassessable.

 

3



--------------------------------------------------------------------------------



 



(viii) No Default under Old Debentures. No Default or Event of Default has
occurred or is continuing under the terms of the Old Debentures.
(ix) No Litigation. There are no (A) actions, suits or proceedings pending or
overtly threatened against the Company or any of its properties before or by any
court or arbitrator or any governmental body, agency or official, or
(B) judgments, injunctions, orders, or decrees binding upon the Company or any
of its properties.
(x) SEC Filings. The Company’s Annual Report on Form 10-K most recently filed
with the SEC and all subsequent reports which have been filed by the Company
with the SEC pursuant to the Securities Exchange Act of 1934, as amended, when
filed, did not include any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
(b) Representations and Warranties of the Holders. Each Holder hereby represents
and warrants to the Company as follows:
(i) Organization; Authority. Such Holder is duly organized or established, as
the case may be, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite corporate or other power
and authority to enter into this Agreement and to carry out the transactions
contemplated hereby and to perform its obligations hereunder.
(ii) No Conflicts. (A) Putnam Investment Management, LLC, the Putnam Advisory
Company, LLC or Putnam Fiduciary Trust Company, as the case may be, has the
authority to execute this Agreement on behalf of such Holder as such Holder’s
investment advisor, and (B) the execution, delivery and performance by such
Holder of this Agreement and the New Debentures does not and shall not
(1) violate (a) any provision of law, order, rule or regulation applicable to
such Holder or any of its affiliates, or (b) the respective certificates of
incorporation, bylaws or other organizational or constitutional documents of
such Holder or those of any of its affiliates, or (B) conflict with, result in
the breach of or constitute (with due notice or lapse of time or both) a default
under any material contractual obligations to which such Holder or any of its
affiliates is a party.
(iii) Authorization; Binding Obligation. This Agreement has been duly
authorized, executed and delivered by such Holder and, assuming the due
execution and delivery of this Agreement by the Company, this Agreement is a
legally valid and binding obligation of such Holder, enforceable against such
Holder in accordance with its terms, except as enforceability may be limited or
affected by applicable bankruptcy, insolvency, moratorium, reorganization or
other laws of general application relating to or affecting creditors’ rights
generally.
(iv) Governmental Authorization. The execution, delivery and performance by such
Holder of this Agreement does not and shall not require any registration or
filing with, the consent or approval of, notice to, or any other action with
respect to, any federal, state or other governmental authority or regulatory
body, except for (A) such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the issuance of the New Debentures, and (B) such other filings
as may be necessary or required by the SEC.

 

4



--------------------------------------------------------------------------------



 



(v) Representation by Counsel. Such Holder has been, or has had the opportunity
to be, represented by counsel in connection with the execution of this Agreement
and the transactions contemplated hereby.
(vi) Title and Ownership. Such Holder is the lawful and beneficial owner of its
Old Debentures with the requisite power and authority to assign, transfer and
dispose of such Old Debentures. Such Holder’s Old Debentures are owned by such
Holder free and clear of any liens, encumbrances, equities or claims and the
transfer, assignment and delivery of such Old Debentures in accordance with this
Agreement will convey to the Company good title to such Old Debentures, free and
clear of liens, claims, equities and encumbrances.
(vii) Not an Affiliate or 5% Beneficial Owner. Such Holder, together with its
affiliates, (A) is not at present, and have not been during the preceding three
months, an “affiliate” of the Company as that term is defined in paragraph
(a)(1) of Rule 144 promulgated under the Securities Act, (B) immediately after
giving effect to the Exchange and assuming issuance of the New Debenture Shares,
will not beneficially own 5% or more of the outstanding shares of the Company’s
Common Stock, and (C) immediately after giving effect to the Exchange and
assuming issuance of the New Debenture Shares, will not hold in its accounts
shares of the Company’s Common Stock amounting to 5% or more of the outstanding
shares of the Company’s Common Stock.
(viii) Not Registered; No Registration Obligations. Such Holder acknowledges
that (A) neither the New Debentures nor the New Debenture Shares have been, nor
will be, registered under the Securities Act, and that any sales by such Holder
of the New Debentures or any New Debenture Shares shall be conducted in
accordance with an available exemption under the Securities Act, and (B) the
Company shall have no obligation whatsoever to register the New Debentures or
New Debenture Shares under the Securities Act.
(ix) No Brokers. Such Holder has not engaged any broker, finder or other entity
acting under the authority of such Holder or any of its affiliates that is
entitled to any commission or other fee in connection with the Exchange.
(x) Holders’ Knowledge and Experience. Such Holder has the requisite knowledge
and experience in financial and business matters so that it is capable of
evaluating the merits and risks of the Exchange and acquiring the New Debentures
and the New Debenture Shares and, in connection therewith, such Holder
acknowledges that (A) the Company makes no representation regarding the value of
the Old Debentures, the New Debentures or the New Debenture Shares, (B) the
rights and privileges of holders of shares of the Company’s Common Stock are
substantially different from the rights of holders of the Old Debentures
(described in the indenture relating to the Old Debentures), and (C) such Holder
has independently, and without reliance upon the Company or its representatives,
made its own analysis and decision to enter into the Exchange and exchange the
Old Debentures for the New Debentures.

 

5



--------------------------------------------------------------------------------



 



(xi) Acting Independently. In entering into this Agreement and the transactions
contemplated hereby, such Holder acknowledges that such Holder has and is acting
for itself and not at the direction or instruction of the Company or its
representatives, and such Holder has not held and will not hold itself out as an
agent of the Company in connection with the transactions contemplated hereby or
in connection with any subsequent sale of the New Debentures or the New
Debenture Shares.
(xii) Accredited Investor. Such Holder is an “accredited investor” as defined in
Rule 501 promulgated under the Securities Act.
(xiii) No Advice Regarding Tax Treatment. Neither the Company nor its
representatives has made any representation to the Holders regarding the tax
treatment of the Exchange on such Holder, and such Holder has independently, and
without reliance upon the Company or its representatives, reached its own
conclusions regarding such tax treatment.
4. Conditions to the Company’s Obligations. The obligations of the Company at
the Closing are subject to the satisfaction of each of the following conditions,
provided that these conditions are for the sole benefit of the Company and may
be waived by the Company at any time in its sole discretion by providing each
Holder with prior written notice thereof:
(a) Execution of the Agreement. Each Holder shall have executed this Agreement
and delivered the same to the Company.
(b) Transfer of the Old Debentures. Each Holder shall have duly and validly
transferred and delivered its Old Debentures to the Company or its order in
accordance with the terms of Article 1 hereof.
(c) Representations and Warranties. The representations and warranties of the
Holders in this Agreement shall be true and correct as of the date when made and
as of the Closing Date as though made at that time.
(d) No Prohibition. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.
(e) Necessary Filings. The Company shall have made all filings under all
applicable federal or state securities laws and rules of the New York Stock
Exchange necessary to consummate the issuance of the New Debentures (including
all filings necessary to qualify the New Indenture under the Trust Indenture
Act) pursuant to this Agreement in compliance with such laws and requirements
and shall have obtained all authorizations, approvals and acceptances necessary
to consummate the transactions contemplated hereby and such authorizations,
approvals and acceptances shall be effective as of the Closing Date.

 

6



--------------------------------------------------------------------------------



 



5. Conditions to the Holders’ Obligations. The obligations of the Holders at the
Closing are subject to the satisfaction of each of the following conditions,
provided that these conditions are for the sole benefit of each Holder and may
be waived by such Holder at any time in its sole discretion by providing the
Company with prior written notice thereof:
(a) Execution of the Agreement. The Company shall have executed this Agreement
and delivered the same to the Holders.
(b) Delivery of the New Debentures. The Company shall have caused the New
Debentures to be delivered to each Holder against delivery by such Holder of the
Holders’ Old Debentures in accordance with the terms of Article 1 hereof.
(c) Payments under the Old Debentures. Each Holder shall have been paid in full
for all interest accruing on its Old Debentures through the day prior to the
Closing Date.
(d) Escrow Agreement. The Company shall have executed that certain Escrow
Agreement to be entered into by and among the Company, as depositor, U.S. Bank
National Association, as trustee under the New Indenture, and U.S. Bank National
Association, as escrow agent (the “Escrow Agreement”), and the Escrow Account
(as defined in the Escrow Agreement) shall be fully funded with all payments due
on the New Debentures through the maturity.
(e) Representations and Warranties. The representations and warranties of the
Company in this Agreement shall be true and correct as of the date when made and
as of the Closing Date as though made at that time.
(f) No Prohibition. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.
6. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.
7. Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be (a) transmitted by hand delivery,
(b) mailed by first class, registered or certified mail, postage prepaid,
(c) transmitted by overnight courier, or (d) transmitted by facsimile, and in
each case,
if to the Company, to:
Safeguard Scientifics, Inc.
435 Devon Park Drive, Building 800
Wayne, PA 19087
Attention: General Counsel
Facsimile: (610) 975-4984

 

7



--------------------------------------------------------------------------------



 



with a copy to (which shall not constitute notice):
Morgan, Lewis and Bockius LLP
1701 Market Street
Philadelphia, Pennsylvania 19103
Attention: Justin W. Chairman
Facsimile: 215.963.5001
if to a Holder, to:
Putnam Investments
One Post Office Square
Boston, MA 02109
Attention: Robert Salvin
with a copy to (which shall not constitute notice):
Putnam Investment Management, LLC
One Post Office Square
Boston, MA 02109
Attention: General Counsel
Facsimile: 617.760.1625
Notices mailed or transmitted in accordance with the foregoing shall be deemed
to have been given upon receipt by the addressee.
8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of law thereof. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in The City
of New York, Borough of Manhattan, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
9. Entire Agreement. This Agreement and the New Debentures constitute the entire
agreement among the parties pertaining to the Exchange and supersedes the
parties’ prior agreements, understandings, negotiations and discussions, whether
oral or written, on such matters, and this Agreement shall not be amended,
changed, supplemented, waived or otherwise modified or terminated except by
instrument in writing signed by each of the parties hereto.

 

8



--------------------------------------------------------------------------------



 



10. Miscellaneous. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the execution and delivery of this
Agreement and the closing of the transactions contemplated hereby and shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of any party hereto. This Agreement is intended to bind and
inure to the benefit of the signatories to this Agreement and their respective
successors, permitted assigns, heirs, executors, administrators and
representatives. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
by facsimile or as an attachment to an electronic mail message in PDF or similar
format shall be as effective as delivery of a manually executed counterpart. In
the event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby. This Agreement shall be solely for the
benefit of the signatories to this Agreement, and no other person or entity
shall be a third-party beneficiary hereof. No failure or delay by any party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
11. Obligations Limited. In the event that any Holder is a Putnam Investments
registered investment company, a copy of the Declaration of Trust of each such
Holder (each, a “Putnam Fund”) is on file with the Secretary of State of the
Commonwealth of Massachusetts. Notice is given that this Agreement is executed
on behalf of the Trustees of each Putnam Fund as Trustees, and not individually,
and that the obligations of this Agreement are not binding on any of the
Trustees or Officers or shareholders of such Putnam Fund individually, but are
binding only on the assets and property of such Putnam Fund with respect to its
obligations hereunder.
[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf as of the date first written above.

          SAFEGUARD SCIENTIFICS, INC.
      By:   /s/ Brian J. Sisko       Name:   Brian J. Sisko       Title:  Senior
Vice President and General Counsel     EACH HOLDER LISTED ON SCHEDULE 1 HERETO
BY: PUTNAM INVESTMENT MANAGEMENT, LLC, as Investment Adviser
      By:   /s/ Robert L. Salvin       Name:   Robert L. Salvin       Title:  
Managing Director       EACH HOLDER LISTED ON SCHEDULE 2 HERETO
BY: THE PUTNAM ADVISORY COMPANY, LLC, as Investment Adviser
      By:   /s/ Robert L. Salvin       Name:   Robert L. Salvin       Title:  
Managing Director       EACH HOLDER LISTED ON SCHEDULE 3 HERETO
BY: PUTNAM FIDUCIARY TRUST COMPANY, as Investment Adviser
      By:   /s/ Robert L. Salvin       Name:   Robert L. Salvin       Title:  
Managing Director    

[Putnam Exchange Agreement]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Putnam Investment Management, LLC

                  Sleeve   Parent   Name   Original Principal Amount   008   008
 
Putnam Convertible Income-Growth Trust
    8,600,000   205   014  
Putnam High Yield Trust
    382,000   409   061  
Putnam High Income Securities Fund (formerly Putnam High Income Bond Fund)
    200,000   409   061  
Putnam High Income Securities Fund (formerly Putnam High Income Bond Fund)
    1,600,000   7HS   7BF  
Putnam Income Strategies Fund (formerly Putnam Income Opportunities Fund)
    55,000   FJ3   EE9  
Ohio Tuition Trust Authority — Ohio Variable College Savings Trust Fund — Putnam
CollegeAdvantage GAA Conservative Portfolio
    7,000   FK9   EF3  
Ohio Tuition Trust Authority — Ohio Variable College Savings Trust Fund — Putnam
CollegeAdvantage GAA Growth Portfolio
    17,000   FG8   ER4  
Ohio Tuition Trust Authority — Ohio Variable College Savings Trust Fund — Putnam
CollegeAdvantage GAA Balanced Portfolio
    19,000  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
The Putnam Advisory, LLC

                  Sleeve   Parent   Name   Original Principal Amount   3NW   1BS
 
Putnam High Yield Fixed Income Fund, LLC
    9,000   DU5   DU5  
IG Putnam U.S. High Yield Income Fund
    25,000   DZ9   DZ9  
Stichting Pensioenfonds voor Fysiotherapeuten
    30,000   8SC   8SC  
LGT Capital Invest (SC3) Limited — U.S. High Yield Convertible
    1,480,000   AH8   AH8  
Interpolis Pensioenen Global High Yield Pool
    105,000   3YB   3YA  
Marsh & McLennan Companies, Inc. U.S. Retirement Plan — High Yield
    108,000  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Putnam Fiduciary Trust Company

                  Sleeve   Parent   Name   Original Principal Amount   BJ2   BC3
 
Putnam Retirement Advantage GAA Income Strategies Portfolio
    100,000  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE B
DTC DIRECTION
Delivery of Old Debentures
Old Debentures will be delivered by DTC from the following account(s) of the
Holder(s):

         
Par
       
Institution
 
 
   
DTC No.
 
 
   
Credit Account No.
 
 
   
 
 
 
   

Issuance of New Debentures
New Debentures will be delivered by DTC from the following account of the
Trustee:

         
Par
       
Institution
 
 
   
DTC No.
 
 
   
Credit Account No.
 
 
   
 
 
 
   

To the following account(s) of the Holder(s):

         
Par
       
Institution
 
 
   
DTC No.
 
 
   
Credit Account No.
 
 
   
 
 
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NEW DEBENTURE
[See attached]

 

 